Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on 29 April 2022, PROSECUTION IS HEREBY REOPENED.  A new, non-final rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/SEAN M MICHALSKI/           Acting Supervisory Patent Examiner of Art Unit 3724                                                                                                                                                                                             

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.	Structure that enables the pivot point to be behind point C, as in at least claim 1, in conjunction with;
The handle having a skin interconnect member with an application surface at the top surface as in claim 1, and 
The skin interconnect member being “configured to receive a razor cartridge” as in claim 1, and;
The rearward most point of the skin interconnect member defining a rearward point of the handle as in claim 1
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections

Claim 12 is objected to because of the following informalities:  
Since claim 12 is directed to the shaving razor system, and not just the handle, it should start as follows (or similar);
A shaving razor system comprising;
	the razor handle of claim 1,
	a razor cartridge connected to …….
Appropriate correction is required.

Claim Rejections - 35 USC § 112

Claims 1,2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 9 of claim 1 is the phrase “said top surface comprises an application surface”.  While Applicant’s disclosure mentioned applying heating, cooling or fluids, it is not clear what the scope of “application surface” is.  For example, Apprille (5,661,907) shows a skin interconnect member (14) that has the function of tensioning the skin.  Since this involves the application of force to the skin, can element 14 be said to have an “application surface” at the tops of fins 66?  Or does applicant want “application surface” to infer that some substance or heating or cooling is applied?  If it does infer a substance/heating/cooling is applied, does the substance/heating/cooling have to come from within the surface or within the handle, or could it come from a preceding element (or manually), with the application surface merely applying the substance/heating/cooling to the skin?
Claims 2 and 12 depend from claim 1 and thus are also indefinite.

Claim Rejections - 35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,2,12 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with one or both of the following;
A - the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  And/or;
B - the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Examiner understands that the pivot point P can be established with a distinct pivoting axle, such as axle 57 in figure 5B, which corresponds to the pivot point P in figure 8.  Examiner also understands that the pivot point can be created virtually, as discussed in Applicant’s specification, most notably on lines 15-17 of page 18, which broadly notes that virtual pivot bearings include shell bearings and linkages, and on lines 6-9 of page 21, which notes that pivot point P2 is formed completely by components contained within the handle.
Applicant has excellent support for the pivot point P being in front of the plane Q, as illustrated in figure 8.  In this case, the pivot point is formed inside the skin engaging member by axles such as 57 seen in figure 5B.  However, Applicant has deleted from the claims recitation about the pivot point being in front of the plane Q, and there are now only recitations of the pivot point being behind the plane Q.  There is no mechanism illustrated for this, note the preceding drawing objection.  The virtual pivot created by shell bearings or linkages (lines 15-17 of page 18) does not describe how the pivot point is behind the rearwardmost point of an interconnect member as required near the end of claims 1 and 24, nor how the rearward most point of the interconnect member defines a rearward point of the handle as in the last three lines of claims 1 and 24.
The ability to create virtual pivot points at a variety of locations is known in the art, as seen in Howell et al.(9,193,079), but Howell does not have the added complexity of;
A skin interconnect member with an application surface (claim 1) or interconnect member (claim 24) that is part of the handle but must also rotate in conjunction with the razor cartridge, nor 
The pivot point being behind the rearwardmost point of an interconnect member as required near the end of claims 1 and 24, nor
The rearward most point of the interconnect member defining a rearward point of the handle as the last three lines of claims 1 and 24.
Apprille (5,661,907) shows a shell bearing that creates a virtual pivot point P (figure 6), but Apprille does not explain how such a shell bearing would work in conjunction with;
A skin interconnect member with an application surface (claim 1) or interconnect member (claim 24) that is part of the handle but must also rotate in conjunction with the razor cartridge, nor 
The pivot point being behind the rearwardmost point of an interconnect member as required near the end of claims 1 and 24, nor
The rearward most point of the interconnect member defining a rearward point of the handle as in claims 1 and 24.
Applicant’s figures 12A and 12B show a pivot axis (A1) that is somewhat more rearward, but it is not shown what the relationship is between the axis A1 and the rear plane of the skin interconnect member, nor do figures 12A and 12B educate anyone on how that pivot axis A1 is created, as the shown junctures would not create the pivot axis A1.  Note that in figures 12A and 12B, the rear surfaces of the skin interconnect member might be hidden inside the cartridge.
On page 13, lines 10-17 of the Appeal Brief filed 29 April 2022, Applicant has, for the first time, provided what they believe to be an enabling embodiment for claims 1,2,12 and 24.  There are two shortcomings to this;
Shortcoming 1 – Applicant has not explained how a shell bearing, such as Apprille’s, could be employed while still meeting the last three lines of claim 1, “wherein when said handle is in a rest position, said rearward most point of said at least one skin interconnect member defines a rearward most point of said handle”.  As seen in Apprille’s figure 3, the shell bearing (extending over dotted line 99, extends well behind any rearwardmost point of any skin interconnect member (which would precede the blades).
Shortcoming 2 – Applicant has not explained how the skin interconnect member connects to the handle, through the shell bearing, in a way that allows the handle to receive the heating/cooling/fluid from the handle.  This question is tied to the 112b rejection above about what scope to give the “application surface”.  If the “application surface” is indeed receiving something to apply from the handle, it is not clear how this is enabled.  Examiner notes, that at a first glance, this second shortcoming may only be applicable to claims 1,2 and 12, and not claim 24, since claim 24 does not use the word “skin” before “interconnect member”, and does not have an “application surface”.  However, in claim 24 it is established that the interconnect member is in a plane “B” that is in a location that intrinsically contacts the skin.  If it contacts the skin, it intrinsically has some purpose to do so, such as the application of heating/cooling/fluids.  Accordingly, Shortcoming 2 is pertinent to claim 24 as well.
For the test of enablement, Examiner turns to the Wands factors of MPEP 2164.01a.  
Factor C, “the state of the prior art”, has been discussed above in regard to Apprille and Howell.  Szczepanowski (8,826,543) shows the skin interconnect member with an application surface (328,figure 2).  
Factor F, “the amount of direction provided by the inventor”, is severely lacking.  There is a complete lack of illustration of the claimed embodiment.  The description of virtual pivots is all of three lines, and there is no discussion of how a virtual pivot works with other aspects of claim 1, as discussed above.  By all appearances, it seems that over the course of years of prosecution, the claims have drifted from a well supported embodiment over to an embodiment that was never fully conceived by Applicant.
Factor H – “The quantity of experimentation needed to make or use the invention based on the content of the disclosure”.  How much work/effort/creativity would it take to combine Applicant’s scant guidance with the likes of Apprille/Howell and Szczepanowski to achieve an embodiment that fits claims 1 and 24?  As discussed above, at least two steps too far (note shortcomings 1 & 2 above), if not more.
On the off chance that one of ordinary skill in the art was to find the disclosure enabling for claims 1,2,12 and 24, there is still no written description of how this is done in the disclosure, nor are their drawings for it.  For this reason, the rejection has been changed, such there is now both an enabling rejection and a written description rejection.

8.	Currently, there is no prior art rejection.  There is no indication of allowable subject matter, as it is not clear if and how the claims or disclosure will be rectified to overcome the 112 rejection.

Applicant's arguments have been fully considered.
Applicant argues against the drawing objections, noting that the new box range for the pivot point is a subset within the illustrated box range of figure 9.  However, the box range shown in claim 9 does not illustrate the claimed subject matter of the pivot point being only behind the point C.  To partially resolve this issue, Applicant could provide a new or altered drawing with the new range box, much like Applicant did in the altered drawing of figure 9 on page 8 of the appeal brief.  However, this solution does not resolve the other drawing issues of the new range box being in conjunction with structure that enables the pivot point to be in that new range box, and the rearward most point of the skin interconnect member defining a rearward point of the handle as in claim 1.  Accordingly, the objection to the drawings stands.
Applicant argues against the enablement rejection under 35 USC 112a.  This argument has been found unconvincing, and has been addressed above.  As a back-up, a written description rejection has been added.
Forewarning – an argument that “that which is old need not be illustrated or described” will be considered unconvincing.  Applicant’s disclosure simply does not show or describe the device of claim 1, in its entirety, even when combined with Apprille and Howell.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KENNETH E PETERSON/Primary Examiner, Art Unit 3724